Title: To Thomas Jefferson from Albert Gallatin, 26 June 1801
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Sir
                  Treasury Department 26th June 1801
               
               I have the honor to enclose the opinion of the District Attorney of Pennsylvania, to whom in the absence of the Atty. General I had made application, in relation to the power of the Secy. of the Treasury to revise former unfavorable decisions of the Department on the subject of fines penalties & forfeitures.
               As this business originated upon an application in the case of W. Priestmann, and it is understood that a pardon was suspended on the presumption that the Secy. of the Treasury might act, I beg leave to inform you that, in conformity with the enclosed opinion I decline taking any step in it, a decision having been made by Mr Wolcott in that case several years ago.
               I have the honor to be with great respect Sir Your most obt. Servt.
               
                  
                     Albert Gallatin
                  
               
            